Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2020 has been entered. 

Response to Amendment
Applicant’s submission filed 02/05/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 8, 14, 17, 19, 23, 28, 31, 34, 36-38, 40 and 43-44 are currently pending. 

Response to Arguments
With regard to the 103 rejections:
Applicant’s remaining arguments with respect to have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.
Applicant’s arguments and amendments with regard to Claims 1, 8, 14, 17, 19, 23, 28, 31, 34, 36-38, 40 and 43-44 have been considered in light of Sobolewski in further view of the new reference of Lee. The arguments and amended claims do not overcome the prior art at the time of the filing of the invention and the 103 rejection of the Claims is maintained.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, 14, 17, 19, 23, 28, 31, 34, 36-38, 40 & 43-44 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation of “where a radial displacement of the reference platform from the exterior surface of the fluid pipeline is less than an expected relative displacement of the reference platform due to changes in shape or size of the fluid pipeline”, which is unclear as to the structural requirement to meet the functional relative terminology of the phrase “an expected relative displacement of the reference platform”.  Radial displacement is reduced by a reference platform that is a lever with a pivot point, which in this case is a supporting arm radially extending from the bracket with a pivot at the base of the reference platform .  The structural requirement seems to be the claimed in the limitation “a reference platform at a position radially displaced from the exterior surface of the fluid pipeline” and as described in the specification [0017].  The functional language should be tied to the structure of the reference platform (with pivot point) it is describing to maintain clarity. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 14, 17, 19, 30, 31, 43 & 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sobolewski (US 20160230535; “Sobolewski”) in view of
 Lee (US5024099; “Lee”).

Claim 1. Sobolewski discloses a pressure sensing device (Fig. 1 embodiment of  sensor 100) operable to monitor pressure variations [0011 circular mechanical clamp having an inner diameter 102 sized to accommodate an outer diameter of a pipe (not shown)] within a fluid pipeline [0022 In some implementations, the differing amounts of stress can produce a differential signal by the sensors 190  that can be processed to determine the absolute or change in fluid pressure within the pipe] the pressure sensing device (190) [0016 & 0022] comprising: a pair of complementary sensor elements [190 each pair opposing each other) [0021], each support bracket (Fig. 1: first bracket 140 & 154 and second bracket 160 & 175) is mounted to a separate point  on an external surface of the fluid pipeline (Fig. 1 -see annotated figure-- first bracket mounted at first pad 182 and second bracket mounted at second pad 182) and wherein each sensor element (190 pair of sensors) is mounted such that the pair of complementary sensor elements (190 the pair of sensors) [0021] experience relative displacement as the external surface of the pipeline [0022 as the pipe varies in diameter (e.g., due to variations in pressure of the fluid within the pipe), the unfastened pivot pin assemblies 152, 172 can separate slightly, causing the sensor mounting arms 154 and 175 to undergoes changes in size or shape [0022-0023]; and wherein the pair of complementary sensor elements (190 the  pair of sensors) [0021] are operable to detect said relative displacement and thereby provide an indication of pressure variation within the fluid pipeline [0022-0023 that can be processed to determine the absolute or change in fluid pressure within the pipe] and wherein the each supporting bracket (Fig. 1: first bracket 140 & 154 and second bracket 160 & 175) is adapted to support a respective reference platform (Fig. 1: 154 and 175 mounting points) at a position radially displaced (Fig. 1:  154 and 175 are radially displaced from the pipeline located within the clamp arms 182)  from the exterior surface of the fluid pipeline [0011 circular mechanical clamp having an inner diameter 102 sized to accommodate an outer diameter of a pipe (not shown)] where a radial displacement of the reference platform (Fig. 1: levered points on 152 and 174 where sensor 190 is mounted and the displacement is on the strain gage) from the exterior surface of the fluid pipeline (Fig. 1: the opening 120 for the pipe) is less than an expected relative displacement of the reference platform (Fig. 1: radial displacement of 102 is reduced through the leverage pivot point 152) due to changes in shape or size of the fluid pipeline (Fig. 1:  the extension of the reference platform using extensions 154 and 175 levered at pivot point 152 from the supporting brackets 140 & 160), where an axial displacement (Fig. 1:  the coupling arms 180 & 182 provide the axial displacement for the supporting brackets 140 & 154 and 160 & 175) between the mounting points (Fig. 1:  the coupling arm mounts 180 & 182) for the each supporting bracket (Fig. 1:  supporting brackets 140 & 154 and 160 & 175) is less than a radius of the fluid pipeline (Fig. 1:  Placement of coupling arm mounts 180 & 182 is at 90° 

Sobolewski further discloses a variety of sensors [0016 The sensor mounting arm 154 including at least one receptacle 156 sized to receive and retain an end 192a of a sensor 190, such as a strain gauge, an optical sensor, a Fiber-Bragg grating, a Fabry-Perot interferometer etalon, or any other appropriate sensor] and teaches in embodiment of Fig. 100 the sensor is a pair of strain gages that are not separately mounted. 

Sobolewski is silent on the features of the sensor elements [0016] as separable yet complementary and is silent on a pair of complementary sensor elements, wherein each sensor element is mounted to a separate supporting bracket and at least one of the sensor elements is provided on the reference platform mounted to the each supporting bracket.

Lee teaches a pressure transducer for a fluid filled conduit (Fig. 1).  Lee further teaches a pair of complementary sensor elements (Figs. 1 & 2: pair of capacitive sensors 24 one on each support arm 22), wherein each sensor element (24) is mounted to a separate supporting bracket (22) and at least one of the sensor elements (Figs. 1 & 2: pair of capacitive sensors 24 one on each support arm 22) is provided on the reference platform mounted to the each supporting bracket [Col. 4 lines 21-40: opposed pairs of electrodes 24,24 having a generally coplanar and horizontally extending orientation and mutually spaced to form a pair of variable capacitors 26,26 lying on opposite sides of the portion 18. The electrodes are preferably formed integrally with the support arms 22 as their free ends. The supports 22, 22 each have a central channel 22a that straddles and surrounds the conduit portion 18 in a spaced relationship].



    PNG
    media_image1.png
    635
    832
    media_image1.png
    Greyscale


Claim 8.  Dependent on a pressure sensing device as claimed in claim 1.  Sobolewski further discloses a supporting bracket (Fig. 1 first bracket 140 & 154 and second bracket 160 & 175) is mounted to the external surface of the fluid pipeline [0010 & 0024] by means of a brace (Fig. 1; 120 with pads connects as a brace to 140 & 160 with pads 182 forming a circumference of the pipe) provided around the circumference of the fluid pipeline [0011 a perspective view of an example optical sensor mount 12. The mount 120, 140 & 160 with pads is a generally circular mechanical clamp having an inner diameter 102 sized to accommodate an outer diameter of a pipe]. 

Claim 14. Dependent on a pressure sensing device as claimed in claim 1. Sobolewski further discloses each supporting bracket (Fig. 1 first bracket 140 & 154 and second bracket 160 & 175) comprises one or more arms (144, 164 & 175). 

Claim 17. Dependent on a pressure sensing device as claimed in claim 1. Sobolewski further discloses each supporting bracket (Fig. 1 first bracket 140 & 154 and second bracket 160 & 175) comprises one or more feet (182 pads). 

Claim 19. Dependent on a pressure sensing device as claimed in claim 1. Sobolewski further discloses supporting bracket (Fig. 1 first bracket 140 & 154 and second bracket 160 & 175) support the respective platforms (144, 164 & 175). at substantially adjacent positions bracket (Fig. 1  brackets are connected  at 195 making them adjacent first bracket 140 & 154 and second bracket 160 & 175) within the sensing range of the sensor elements (190 pair) [0022-0023 the sensors 190 mounted at different radial positions on the sensor mounting arms 154 and 175 will experience differing amounts of stress. In some implementations, the differing amounts of stress can produce a differential signal by the sensors 190 that can be processed to determine the absolute or change in fluid pressure within the pipe].  

Claim 30. Dependent on a pressure sensing device as claimed in claim 1. Sobolewski further discloses the pair of complementary sensors elements (190 the pair of sensors) comprise a proximity sensor [0009 & 00016 a Fiber-Bragg grating or a Fabry-Perot interferometer etalon which both measure displacement]. 

Claim 31. Dependent on the pressure sensing device as claimed in claim 1. Sobolewski further discloses a sensor element (190) comprises one or more light emitting means and the other sensor element comprises one or more light receiving means [0009 & 00016 a Fiber-Bragg grating or a Fabry-Perot interferometer etalon which both measure displacement with light transmission diffraction and measurement of the change in light diffraction].

Claim 43. Sobolewski discloses a method of monitoring a pipeline comprising the steps of: fitting one or more pressure sensing devices (190) to a fluid pipeline [0010 & 0024], each a pressure sensing device (Fig. 1 embodiment of  sensor 100) operable to monitor pressure variations [0022 In such an example configuration, as the pipe varies in diameter (e.g., due to variations in pressure of the fluid within the pipe] within a fluid pipeline [0022 In some implementations, the differing amounts of stress can produce a differential signal by the sensors 190  that can be processed to determine the absolute or change in fluid pressure within the pipe], the pressure sensing device (190) [0016 & 0022] comprising: a pair of complementary sensor elements [190 each pair opposing each other) [0021], each support bracket  (Fig. 1 first bracket 140 & 154 and second bracket 160 & 175) is mounted to a separate point  (Fig. 1 --see annotated figure-- first bracket mounted at first pad 182 and second bracket mounted at second pad 182) on an external surface of the fluid pipeline and wherein each sensor element (190 pair of sensors) is mounted such that the pair of complementary sensor elements (190 the pair of sensors) [0021] experience relative displacement as the external surface of the pipeline [0022 as the pipe varies in diameter (e.g., due to variations in pressure of the fluid within the pipe), the unfastened pivot pin assemblies 152, 172 can separate slightly, causing the sensor mounting arms 154 and 175 to undergoes changes in size or shape [0022-0023]; and wherein the pair of complementary sensor elements (190 the  pair of sensors) [0021] are operable to detect said relative displacement and thereby provide an indication of pressure variation within the fluid pipeline [0022-0023 that can be processed to determine the absolute or change in fluid pressure within the pipe].and monitoring the output of each said pressure sensing device (190) [0021-0023] where a radial displacement of the reference platform (Fig. 1: levered points on 152 and 174 where sensor 190 is mounted and the displacement is on the strain gage) from the exterior surface of the fluid pipeline (Fig. 1: the opening 120 for the pipe) is less than an expected relative displacement of the reference platform (Fig. 1: radial displacement of 102 is reduced through the leverage pivot point 152) due to changes in shape or size of the fluid pipeline (Fig. 1:  the extension of the reference platform using extensions 154 and 175 levered at pivot point 152 from the supporting brackets 140 & 160), where an axial displacement (Fig. 1:  the coupling arms 180 & 182 provide the axial displacement for the supporting brackets 140 & 154 and 160 & 175) between the mounting points (Fig. 1:  the coupling arm mounts 180 & 182) for the each supporting bracket (Fig. 1:  supporting brackets 140 & 154 and 160 & 175) is less than a radius of the fluid pipeline (Fig. 1:  Placement of coupling arm mounts 180 & 182 is at 90° from each other.  Displacement axially cannot exceed the radius as it would exceed the placement the adjacent 90° coupling arm mounts 180 & 182).

Sobolewski further discloses a variety of sensors [0016 The sensor mounting arm 154 including at least one receptacle 156 sized to receive and retain an end 192a of a sensor 190, such as a 

Sobolewski is silent on the features of the sensor elements [0016] as separable yet complementary and is silent on a pair of complementary sensor elements, wherein each sensor element is mounted to a separate supporting bracket and at least one of the sensor elements is provided on the reference platform mounted to the each supporting bracket.

Lee teaches a pressure transducer for a fluid filled conduit (Fig. 1).  Lee further teaches a pair of complementary sensor elements (Figs. 1 & 2: pair of capacitive sensors 24 one on each support arm 22), wherein each sensor element (24) is mounted to a separate supporting bracket (22) and at least one of the sensor elements (Figs. 1 & 2: pair of capacitive sensors 24 one on each support arm 22) is provided on the reference platform mounted to the each supporting bracket [Col. 4 lines 21-40: opposed pairs of electrodes 24,24 having a generally coplanar and horizontally extending orientation and mutually spaced to form a pair of variable capacitors 26,26 lying on opposite sides of the portion 18. The electrodes are preferably formed integrally with the support arms 22 as their free ends. The supports 22, 22 each have a central channel 22a that straddles and surrounds the conduit portion 18 in a spaced relationship].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lee’s separation of complementary sensors placed on separate reference platforms as an arrangement for Sobolewski’s option optical sensor such as a Fiber-Bragg grating, a Fabry-Perot interferometer etalon or any other appropriate complementary sensors because capacitive and optical complementary sensors improve measuring accuracy 

Claim 44. Sobolewski discloses a fluid pipeline [0010] for transporting fluid, the fluid pipeline [0010] fitted with one or more a pressure sensing device (Fig. 1 embodiment of  sensor 100) operable to monitor pressure variations [0022 In such an example configuration, as the pipe varies in diameter (e.g., due to variations in pressure of the fluid within the pipe] within a fluid pipeline [0022 In some implementations, the differing amounts of stress can produce a differential signal by the sensors 190  that can be processed to determine the absolute or change in fluid pressure within the pipe], the pressure sensing device (190) [0016 & 0022] comprising: a pair of complementary sensor elements [190 each pair opposing each other) [0021], each support bracket  (Fig. 1 first bracket 140 & 154 and second bracket 160 & 175) is mounted to a separate point  (Fig. 1 --see annotated figure-- first bracket mounted at first pad 182 and second bracket mounted at second pad 182) on an external surface of the fluid pipeline and wherein each sensor element (190 pair of sensors) is mounted such that the pair of complementary sensor elements (190 the pair of sensors) [0021] experience relative displacement as the external surface of the pipeline [0022 as the pipe varies in diameter (e.g., due to variations in pressure of the fluid within the pipe), the unfastened pivot pin assemblies 152, 172 can separate slightly, causing the sensor mounting arms 154 and 175 to move away from their substantially parallel, unstressed configuration. As the sensor mounting arms 154 and 175 diverge, the sensors 190 mounted at different radial positions on the sensor mounting arms 154 and 175 will experience differing amounts of stress. In some implementations, the differing amounts of stress can produce a differential signal by the sensors 190 that can be processed to determine the absolute or change in fluid pressure within the pipe] undergoes changes in size or shape [0022-0023]; and wherein the pair of complementary sensor elements (190 the  pair of sensors) [0021] are operable to detect said relative displacement and thereby provide an indication of pressure variation within the fluid pipeline [0022-0023 that can be processed to determine the absolute or change in fluid pressure within the pipe] where a radial displacement of the reference platform (Fig. 1: levered points on 152 and 174 where sensor 190 is mounted and the displacement is on the strain gage) from the exterior surface of the fluid pipeline (Fig. 1: the opening 120 for the pipe) is less than an expected relative displacement of the reference platform (Fig. 1: radial displacement of 102 is reduced through the leverage pivot point 152) due to changes in shape or size of the fluid pipeline (Fig. 1:  the extension of the reference platform using extensions 154 and 175 levered at pivot point 152 from the supporting brackets 140 & 160), where an axial displacement (Fig. 1:  the coupling arms 180 & 182 provide the axial displacement for the supporting brackets 140 & 154 and 160 & 175) between the mounting points (Fig. 1:  the coupling arm mounts 180 & 182) for the each supporting bracket (Fig. 1:  supporting brackets 140 & 154 and 160 & 175) is less than a radius of the fluid pipeline (Fig. 1:  Placement of coupling arm mounts 180 & 182 is at 90° from each other.  Displacement axially cannot exceed the radius as it would exceed the placement the adjacent 90° coupling arm mounts 180 & 182).

Sobolewski further discloses a variety of sensors [0016 The sensor mounting arm 154 including at least one receptacle 156 sized to receive and retain an end 192a of a sensor 190, such as a strain gauge, an optical sensor, a Fiber-Bragg grating, a Fabry-Perot interferometer etalon, or any other appropriate sensor] and teaches in embodiment of Fig. 100 the sensor is a pair of strain gages that are not separately mounted. 

Sobolewski is silent on the features of the sensor elements [0016] as separable yet complementary and is silent on a pair of complementary sensor elements, wherein each sensor element is mounted to a separate supporting bracket and at least one of the sensor elements is provided on the reference platform mounted to the each supporting bracket.

Lee teaches a pressure transducer for a fluid filled conduit (Fig. 1).  Lee further teaches a pair of complementary sensor elements (Figs. 1 & 2: pair of capacitive sensors 24 one on each support arm 22), wherein each sensor element (24) is mounted to a separate supporting bracket (22) and at least one of the sensor elements (Figs. 1 & 2: pair of capacitive sensors 24 one on each support arm 22) is provided on the reference platform mounted to the each supporting bracket [Col. 4 lines 21-40: opposed pairs of electrodes 24,24 having a generally coplanar and horizontally extending orientation and mutually spaced to form a pair of variable capacitors 26,26 lying on opposite sides of the portion 18. The electrodes are preferably formed integrally with the support arms 22 as their free ends. The supports 22, 22 each have a central channel 22a that straddles and surrounds the conduit portion 18 in a spaced relationship].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lee’s separation of complementary sensors placed on separate reference platforms as an arrangement for Sobolewski’s option optical sensor such as a Fiber-Bragg grating, a Fabry-Perot interferometer etalon or any other appropriate complementary sensors because capacitive and optical complementary sensors improve measuring accuracy with direct one to one displacement measurement over the indirect tension measurement of the strain gage [Sobolewski Col. 6 lines 1-15].
Claims 23 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sobolewski in view of Lee and in further view of Brewer (US 4290311; “Brewer”).

Claim 23 & 28. Dependent on at least one of pressure sensing device as claimed in claim 1. Sobolewski does not explicitly disclose the reference platform additionally comprises a protective housing for the sensor elements that is a cover for housing the pressure sensing device. 

Brewer teaches a deflection sensor for measuring pressure in a pipe.  Brewer further teaches a reference platform (15, 17 & 43) with a tubular shroud (62 tubular shield) for covering, housing and protecting the pressure sensor device (53) [Col. 4 lines 7-15].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Brewer’ tubular shroud housing pressure sensing elements on a reference platform to surround Sobolewski’s, as modified, pressure sensor elements on a reference platform because it improves the reliability and maintainability of the sensing system by protecting the sensing elements when the assembly is installed, adjusted or repaired [Brewer Col. 4 lines 7-15].

Claims 34, 36, 38 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sobolewski in view of Lee in further view of Gysling (US 20050120799; “Gysling).

Claims 34 & 36.  Dependent on a pressure sensing device as claimed in claim 1. Sobolewski further discloses using any applicable sensor for displacement measurement [0016 & 0032 any other appropriate sensor].  Sobolewski’ does not explicitly disclose a sensor element comprises a magnet and the other sensor element comprises a magnetic field sensor or the option of a sensor element with a capacitive proximity sensor and the second sensor element comprises a probe detectable by the capacitive proximity sensor.

Gysling teaches a displacement sensor for measuring a pressure in a pipe (Fig. 1). Gysling further teaches a sensor element (15-18) comprises a magnet and the other sensor element comprises a magnetic field sensor [0015 magnetostrictive element sensor which requires a magnet and a sensing coil] and Gysling further teaches a sensor element comprises a capacitive proximity sensor and the second sensor element comprises a probe detectable by the capacitive proximity sensor [0015 capacitive sensor requires two sensor components for sensing deformation].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Gysling’s magnetic or capacitive options for displacement sensors included with Sobolewski’s, as modified,  options for displacement sensing because the sensor options increases the commercial viability of the pressure sensing device since the various technologies for displacement sensing each has unique environmental advantages that provide tailored pressure devices to meet unique environmental conditions (e.g. extreme temps, high EM, high ambient pressure or caustic fluid environments). 

Claims 38 & 40. Dependent on a pressure sensing device as claimed in claim 1. Sobolewski further discloses the pressure sensing device (100) comprises a processing [0038] operable to process signals output [0038] by at least one of the sensor elements (190) [0038] so as to determine the relative displacement of said sensor elements [0022-0023 & 0038], pressure variation within the fluid pipeline or an absolute pressure within the fluid pipeline [0022-0023 & 0038].

Sobolewski  does not explicitly disclose a processing unit with a communication unit operable to communicate indications of the relative displacement of the sensor elements, the reference platforms, pressure variation within the pipeline or an absolute pressure within the pipeline to one or more external devices. 

 a processing unit (19) with a communication unit (26 I/O device)[0052] operable to communicate indications (21) of the relative displacement of the sensor elements (15-18), the reference platforms, pressure variation within the pipeline or an absolute pressure [0050] within the pipeline to one or more external devices [0050 & 0052].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Gylsing’s processing and communications unit to communicate data to a user with Sobolewski’s, as modified,  pressure processing because it improves the reliability and maintainability of the pipeline system by providing a user timely data on the condition and performance of the pipeline and respond to maintenance needs and costly time sensitive emergency requirements [Gysling 0005].

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sobolewski in view of Lee and in further view of Atherton (US 6127823; “Atherton”).

Claim 37. Dependent on a pressure sensing device as claimed in claim 1. Sobolewski further discloses a sensor element comprises an eddy current proximity sensor and the second sensor element comprises a probe or target detectable by the eddy current proximity sensor. 

Atherton teaches an eddy current sensor for measuring deformation in a pipe, Atherton further teaches sensor element comprises an eddy current proximity sensor and the second sensor element comprises a probe or target detectable by the eddy current proximity sensor [Col. 3 lines 57-67].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Atherton’s eddy current displacement sensor as an option for Sobolewski’s, as modified, displacement sensor because the eddy current displacement sensor increases the commercial viability of Sobolewski’s device by providing a displacement sensor that operates in noisy or hostile environments and has a low power and low profile requirements [Col. 1 lines 26-30].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
                                                                                                                    
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856